                                                                                                                                   State Court
                                                                                                                                   State Court of
                                                                                                                                               of Fulton
                                                                                                                                                  Fulton County
                        Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 1 of 28                                                              **E-FILED**
                                                                                                                                                     **E-FILED**
                                                                                                                                                        20EV002027
GEORGIA, FULTON COUNTY
GEORGIA,                                                                                                            IN THIS
                                                                                                       DO NOT WRITE IN THIS SPACE                3/30/2020  2:41 PM
                                                                                                                                                 3/30/2020 2:41
                                                                                                                                                       Ponzo, Clerk
                                                                                                                                               LeNora Ponzo,   Clerk
                                                                                                                                                      Civil Division
                                                                                                                                                      Civil Division
STATE COURT OF FULTON COUNTY                                                         CIVIL
                                                                                     CIVIL     ACTION FILE #:
                                                                                                      FILE #:
                     Civil Division
                     Civil Division




                                                                                      TYPE OF SUIT
                                                                                              SUIT                             AMOUNT OF SUIT
                                                                                                                                         SUIT
Jacob & Fabiola
Jacob   Fabiola Dorvil
                Dorvil
                                                                                       [
                                                                                       [
                                                                                           ]ACCOUNT                     PRINCIPAL $.
                                                                                                                        PRINCIPAL$
2107 N.
2107    Decatur Rd,
     N. Decatur Rd, Apt
                    Apt 187
                        187                                                            [
                                                                                       [
                                                                                           ]CONTRACT
                                                                                       [   ]NOTE                         INTEREST $.
                                                                                                                         INTEREST$
Decatur,
Decatur,          GA 30033                                                             [


                                                                                       [
                                                                                       l
                                                                                           ]TORT
Plaintiff’s Name, Address,
Plaintiff’s                City, State,
                  Address, City, State, Zip
                                        Zip Code                                       [
                                                                                       [
                                                                                           ] PERSONAL INJURY
                                                                                           ]
                                                                                                                        ATTY. FEES$
                                                                                                                        ATTY. FEES $.
                                                                                       [
                                                                                       [
                                                                                           ]]FOREIGN
                                                                                             FOREIGN JUDGMENT
                                                                                       [   ]TROVER                           COST $
                                                                                                                       COURT COST$
                              vs.
                              VS.                                                      [


                                                                                       [
                                                                                       [
                                                                                           ]]SPECIAL
                                                                                             SPECIAL LIEN
                                                                                                     LIEN
                                                                                                                ************
                                                                                                                ************

Central Transport, C/O Cogency Global Inc
                                      Inc
                                                                                       [ ] NEW FILING
                                                                                       [   l
                                                                                                FILING
900 Old Roswell Lakes, Pkwy, Ste 310                                                   [ ]]RE-FILING:
                                                                                       [
                                                                                           RE-FILING: PREVIOUS CASE NO.

Rosweii,
Roswell,        Ga 30076
                   30076
Defendant’s Name,
Defendant’s Name, Address,
                  Address,          City, State,
                                    City, State, Zip
                                                 Zip   Code


                 SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
     are hereby
 You are hereby required to file
                required to      with the
                            file with     Clerk of
                                      the Clerk    said court
                                                of said court and
                                                              and to
                                                                  to serve
                                                                     serve a copy on
                                                                           a copy on the
                                                                                     the Plaintiffs Attorney, or
                                                                                         Plaintiffs Attorney, or on Plaintiff ifif no
                                                                                                                 on Plaintiff         Attorney, to-wit:
                                                                                                                                   no Attorney, to-wit:

Name; James O. Greason
Name;          Greason__________________________

Address:
Address;   5300 Memorial Dr.,Dr., Ste
                                  Ste 140______
                                      140
City, State,
City, State, Zip
             Zip Code:       Mountain, GA 30083
                 Code: Stone Mountain.                                                                phone No.:. 404-297-9878
                                                                                                      Phone No_;404-297-9878

An answer to this complaint,
          to this complaint, which is herewith
                             which is          served upon
                                      herewith served upon you,
                                                           you, must be
                                                                     be filed within thirty
                                                                        ﬁled within  thirty (30) days after
                                                                                            (30) days after service,
                                                                                                            service, not
                                                                                                                     not counting the day
                                                                                                                         counting the day of service. If
                                                                                                                                          of service. If you
                                                                                                                                                         you
fail to
fail to do so,
           so, judgment by
                        by default will be
                           default wi|| be taken   against you
                                           taken against    you for the relief
                                                                for the relief demanded in in the complaint, plus
                                                                                              the complaint, plus cost
                                                                                                                  cost of
                                                                                                                       of this action. DEFENSES MAY BE MADE &
                                                                                                                          this action.
JURY TRIAL
         TRIAL DEMANDED, via   via electronic
                                   electronic filing or, if desired,
                                              ﬁling or,               at the
                                                            desired, at
                                                              if             e-filing public
                                                                         the e-filing public access
                                                                                             access terminal  in the
                                                                                                     terminal in the Self-Help    Center at
                                                                                                                     Self—Help Center    at 185 Central
                                                                                                                                                Central Ave.,
                                                                                                                                                        Ave., S.W.,
                                                                                                                                                              S.W.,
Ground Floor,                    Atlanta, GA 30303.
          Floor, Room TG300, Atlanta,         30303.


                                                                                                     LeNora Ponzo,
                                                                                                     LeNora Ponzo, Chief
                                                                                                                   Chief Clerk
                                                                                                                         Clerk (electronic signature)
                                                                                                                               (electronic signature)




        INFORMATION:
SERVICE INFORMA TION:
 Served,
 Served,      this_______ day
              this         day of___
                               of                                      .   20.
                                                                           20
                                                                                           DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury,
We, the jury, ﬁnd
              find for
                   for___



This
This                 day of
                     day of                                        .   20.
                                                                       20        .                                                Foreperson
                                                                                                                                  Foreperson




                                                                       (STAPLE TO FRONT OF COMPLAINT)
                                                                       (STAPLE             COMPLAINT)
                                                                                                                                 State Court
                                                                                                                                 State Court of
                                                                                                                                             of Fulton
                                                                                                                                                Fulton County
                        Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 2 of 28                                                            **E-FILED**
                                                                                                                                                   **E-FILED**
                                                                                                                                                        20EV002027
GEORGIA, FULTON COUNTY
GEORGIA,                                                                                          DO NOT WRITE IN
                                                                                                  D0           IN THIS
                                                                                                                  THIS SPACE                  3/30/2020  2:41 PM
                                                                                                                                              3/30/2020 2:41
                                                                                                                                                    Ponzo, Clerk
                                                                                                                                            LeNora Ponzo,   Clerk
                                                                                                                                                   Civil Division
                                                                                                                                                   Civil Division
STATE COURT OF FULTON COUNTY                                                    CIVIL
                                                                                CIVIL     ACTION FILE #:
                                                                                                 FILE #:
                     Civil Division
                     Civil Division




                                                                                 TYPE OF SUIT
                                                                                      0F SUIT                             AMOUNT 0F
                                                                                                                                 OF sun
                                                                                                                                    SUIT
Jacob & Fabiola
Jacob   Fabiola Dorvil
                Dorvil
                                                                                  [
                                                                                  [
                                                                                      ]ACCOUNT                      PRINCIPAL $.
                                                                                                                    PRINCIPAL$
2107 N.
2107    Decatur Rd,
     N. Decatur Rd, Apt
                    Apt 187
                        187                                                       [
                                                                                  [
                                                                                      ]CONTRACT
                                                                                      ]
                                                                                        CONTRACT
                                                                                  [   ]NOTE
                                                                                        NOTE                        INTEREST
                                                                                                                    INTEREST$$.
Decatur,
Decatur,          GA 30033                                                        [   1


                                                                                  [
                                                                                  [
                                                                                      ]TORT
Plaintiff’s Name, Address,
Plaintiff’s                City, State,
                  Address, City, State, Zip
                                        Zip Code                                  [
                                                                                  [
                                                                                      ]1PERSONALINJURY
                                                                                        PERSONAL INJURY            ATTY. FEES $.
                                                                                                                   ATTY.FEES$
                                                                                  [
                                                                                  [
                                                                                      ]1F0REIGNJUDGMENT
                                                                                        FOREIGN JUDGMENT
                                                                                  [   ]TROVER                            COST $
                                                                                                                   COURT COST$
                              vs.
                              VS.                                                 [


                                                                                  [
                                                                                  [
                                                                                      ]1SPECIALLIEN
                                                                                        SPECIAL LIEN
                                                                                                           ************
Patrick O.
Patrick O.          Henderson
                    Henderson                                                     [ ]]NEw
                                                                                      NEW FILING
                                                                                           FILING
                                                                                  [


1306         Ave.
1306 Coleman Ave.                                                                 [ ]1RE-FILING:
                                                                                  [
                                                                                      RE-FILING: PREVIOUS CASE NO.
                                                                                                               No.

Athens         AL 35611
                  35611
Defendant’s Name,
Defendant’s Name, Address,
                  Address,          City, State,
                                    City, State, Zip
                                                 Zip   Code


                 SUMMONS
TO
To THE ABOVE NAMED-DEFENDANT:
 You are hereby required
     are hereby          to file
                required to      with the
                            file with     Clerk of
                                      the Clerk    said court
                                                of said court and
                                                              and to
                                                                  to serve
                                                                     serve a copy on
                                                                           a copy on the
                                                                                     the Plaintiffs Attorney, or
                                                                                         Plaintiffs Attorney, or on Plaintiff ifif no
                                                                                                                 on Plaintiff         Attorney, to-wit:
                                                                                                                                   no Attorney, to-wit:

Name; James O. Greason
Name;          Greason__________________________

Address:
Address;      5300 Memorial Dr.,
                            Dr., Ste
                                 Ste 140______
                                     140
City, State, Zip Code:    Stone Mountain, GA 30083                                                     No.:. 404-297-9878
                                                                                                 Phone No_i4o4-297-9878

An answer to this complaint,
          to this complaint, which is herewith
                             which is          served upon
                                      herewith served upon you,
                                                           you, must be
                                                                     be filed within thirty
                                                                        ﬁled within  thirty (30) days after
                                                                                            (30) days after service,
                                                                                                            service, not
                                                                                                                     not counting the day
                                                                                                                         counting the day of service. If
                                                                                                                                          of service. If you
                                                                                                                                                         you
fail to
fail to do so,
           so, judgment by
                        by default will be
                           default wi|| be taken   against you
                                           taken against    you for
                                                                for the
                                                                    the relief
                                                                        relief demanded in in the complaint, plus
                                                                                              the complaint, plus cost
                                                                                                                  cost of
                                                                                                                       of this action. DEFENSES MAY BE MADE &
                                                                                                                          this action.
JURY TRIAL
         TRIAL DEMANDED, via   via electronic
                                   electronic filing or, if desired,
                                              ﬁling or,               at the
                                                            desired, at
                                                              if             e-filing public
                                                                         the e-filing public access
                                                                                             access terminal  in the
                                                                                                     terminal in the Self-Help    Center at
                                                                                                                     Self—Help Center    at 185 Central
                                                                                                                                                Central Ave.,
                                                                                                                                                        Ave., S.W.,
                                                                                                                                                              S.W.,
Ground Floor,                    Atlanta, GA 30303.
          Floor, Room TG300, Atlanta,         30303.


                                                                                                LeNora Ponzo,
                                                                                                LeNora Ponzo, Chief
                                                                                                              Chief Clerk
                                                                                                                    Clerk (electronic signature)
                                                                                                                          (electronic signature)




        INFORMATION:
SERVICE INFORMA TION:
 Served,
 Served,      this_______ day
              this         day of___
                               of                                   20      .

                                                                                      DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury,
We, the jury, ﬁnd
              find for
                   for___



This
This                 day of
                     day of                                        20   .                                                      Foreperson
                                                                                                                               Foreperson




                                                                   (STAPLE TO FRONT OF COMPLAINT)
                                                                   (STAPLE             COMPLAINT)
                                                                                                                                 State Court
                                                                                                                                 State Court of
                                                                                                                                             of Fulton
                                                                                                                                                Fulton County
                        Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 3 of 28                                                            **E-FILED**
                                                                                                                                                   **E-FILED**
                                                                                                                                                        20EV002027
GEORGIA, FULTON COUNTY
GEORGIA,                                                                                          DO NOT WRITE IN
                                                                                                  D0           IN THIS
                                                                                                                  THIS SPACE                  3/30/2020  2:41 PM
                                                                                                                                              3/30/2020 2:41
                                                                                                                                                    Ponzo, Clerk
                                                                                                                                            LeNora Ponzo,   Clerk
                                                                                                                                                   Civil Division
                                                                                                                                                   Civil Division
STATE COURT OF FULTON COUNTY                                                    CIVIL
                                                                                CIVIL     ACTION FILE #:
                                                                                                 FILE #:
                     Civil Division
                     Civil Division




                                                                                 TYPE OF SUIT
                                                                                      0F SUIT                             AMOUNT 0F
                                                                                                                                 OF sun
                                                                                                                                    SUIT
Jacob & Fabiola
Jacob   Fabiola Dorvil
                Dorvil
                                                                                  [
                                                                                  [
                                                                                      ]ACCOUNT                      PRINCIPAL $.
                                                                                                                    PRINCIPAL$
2107 N.
2107    Decatur Rd,
     N. Decatur Rd, Apt
                    Apt 187
                        187                                                       [
                                                                                  [
                                                                                      ]CONTRACT
                                                                                      ]
                                                                                        CONTRACT
                                                                                  [   ]NOTE
                                                                                        NOTE                        INTEREST
                                                                                                                    INTEREST$$.
Decatur,
Decatur,          GA 30033                                                        [   1


                                                                                  [
                                                                                  [
                                                                                      ]TORT
Plaintiff’s Name, Address,
Plaintiff’s                City, State,
                  Address, City, State, Zip
                                        Zip Code                                  [
                                                                                  [
                                                                                      ]1PERSONALINJURY
                                                                                        PERSONAL INJURY            ATTY. FEES $.
                                                                                                                   ATTY.FEES$
                                                                                  [
                                                                                  [
                                                                                      ]1F0REIGNJUDGMENT
                                                                                        FOREIGN JUDGMENT
                                                                                  [   ]TROVER                            COST $
                                                                                                                   COURT COST$
                              vs.
                              VS.                                                 [


                                                                                  [
                                                                                  [
                                                                                      ]1SPECIALLIEN
                                                                                        SPECIAL LIEN
                                                                                                           ************
Cherokee Insurance
            Insurance Company                                                     [ ]]NEw
                                                                                      NEW FILING
                                                                                           FILING
                                                                                  [


34200 Mound Road                                                                  [ ]1RE-FILING:
                                                                                  [
                                                                                      RE-FILING: PREVIOUS CASE NO.
                                                                                                               No.

         Heights
sterling Heights,
Sterling              Ml
                      MI 48310
                         43310

Defendant’s Name,
Defendant’s Name, Address,
                  Address,          City, State,
                                    City, State, Zip
                                                 Zip   Code


                 SUMMONS
TO
To THE ABOVE NAMED-DEFENDANT:
 You are hereby required
     are hereby          to file
                required to      with the
                            file with     Clerk of
                                      the Clerk    said court
                                                of said court and
                                                              and to
                                                                  to serve
                                                                     serve a copy on
                                                                           a copy on the
                                                                                     the Plaintiffs Attorney, or
                                                                                         Plaintiffs Attorney, or on Plaintiff ifif no
                                                                                                                 on Plaintiff         Attorney, to-wit:
                                                                                                                                   no Attorney, to-wit:

Name; James O. Greason
Name;          Greason__________________________

Address:
Address;      5300 Memorial Dr.,
                            Dr., Ste
                                 Ste 140______
                                     140
City, State, Zip Code:    Stone Mountain, GA 30083                                                     No.:. 404-297-9878
                                                                                                 Phone No_i4o4-297-9878

An answer to this complaint,
          to this complaint, which is herewith
                             which is          served upon
                                      herewith served upon you,
                                                           you, must be
                                                                     be filed within thirty
                                                                        ﬁled within  thirty (30) days after
                                                                                            (30) days after service,
                                                                                                            service, not
                                                                                                                     not counting the day
                                                                                                                         counting the day of service. If
                                                                                                                                          of service. If you
                                                                                                                                                         you
fail to
fail to do so,
           so, judgment by
                        by default will be
                           default wi|| be taken   against you
                                           taken against    you for
                                                                for the
                                                                    the relief
                                                                        relief demanded in in the complaint, plus
                                                                                              the complaint, plus cost
                                                                                                                  cost of
                                                                                                                       of this action. DEFENSES MAY BE MADE &
                                                                                                                          this action.
JURY TRIAL
         TRIAL DEMANDED, via   via electronic
                                   electronic filing or, if desired,
                                              ﬁling or,               at the
                                                            desired, at
                                                              if             e-filing public
                                                                         the e-filing public access
                                                                                             access terminal  in the
                                                                                                     terminal in the Self-Help    Center at
                                                                                                                     Self—Help Center    at 185 Central
                                                                                                                                                Central Ave.,
                                                                                                                                                        Ave., S.W.,
                                                                                                                                                              S.W.,
Ground Floor,                    Atlanta, GA 30303.
          Floor, Room TG300, Atlanta,         30303.


                                                                                                LeNora Ponzo,
                                                                                                LeNora Ponzo, Chief
                                                                                                              Chief Clerk
                                                                                                                    Clerk (electronic signature)
                                                                                                                          (electronic signature)




        INFORMATION:
SERVICE INFORMA TION:
 Served,
 Served,      this_______ day
              this         day of___
                               of                                   20      .

                                                                                      DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury,
We, the jury, ﬁnd
              find for
                   for___



This
This                 day of
                     day of                                        20   .                                                      Foreperson
                                                                                                                               Foreperson




                                                                   (STAPLE TO FRONT OF COMPLAINT)
                                                                   (STAPLE             COMPLAINT)
                                                                                      State Court
                                                                                      State Court of
                                                                                                  of Fulton
                                                                                                     Fulton County
        Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 4 of 28                                 **E-FILED**
                                                                                                        **E-FILED**
                                                                                                       20EV002027
                                                                                                       20Ev002027
                                                                                                3/30/2020 2:41
                                                                                                3/30/2020  2:41 PM
                                                                                                      Ponzo, Clerk
                                                                                              LeNora Ponzo,   Clerk
                                                                                                     Civil Division
                                                                                                     Civil Division

                        IN THE STATE COURT OF FULTON COUNTY
                                        0F GEORGIA
                                  STATE OF

JACOB DORVIL and FABIOLA                           )
DORVIL, husband and wife
                    wife                           )
                                                   )
Plaintiffs,
Plaintiffs,                                        )              CIVIL ACTION
                                                   )                   NO.:
                                                                  CASE N0.:
vs.
vs.                                                )
                                                   )
                                                   vvvvvvvvvvvv




CENTRAL TRANSPORT, LLC.                            )
        O. HENDERSON and
PATRICK O.                                         )
CHEROKEE INSURANCE COMPANY                         )
                                                   )              JURY TRIAL DEMANDED
Defendants.
Defendants.                                        )

                                   COMPLAINT FOR DAMAGES

        COMES NOW, JACOB DORVIL and
                                and FABIOLA DORVIL, Plaintiffs
                                                    Plaintiffs in the above-style
                                                               in the above-style

case by
case by and through their
        and through       undersigned counsel
                    their undersigned counsel and
                                              and files this Complaint
                                                  ﬁles this  Complaint for
                                                                       for       Damages against
                                                                                         against

                                O. HENDERSON AND CHEROKEE
                   LLC, PATRICK O.
CENTRAL TRANSPORT, LLC,

INSURANCE COMPANY and
                  and in
                      in support
                         support thereof states as
                                 thereof states as follows
                                                   follows in
                                                           in support
                                                              support of this lawsuit:
                                                                      of this lawsuit:

                         PARTIES AND JURISDICTION.
                                     JURISDICTION, AND VENUE
                                                   1
                                                   1..


        JACOB DORVIL (“MR. DORVIL”) sustained
                                    sustained serious personal injuries
                                              serious personal injuries as
                                                                        as aa result
                                                                              result of
                                                                                     of a
                                                                                        a

motor vehicle collision that
      vehicle collision      occurred at
                        that occurred at approximately
                                         approximately 12:23
                                                       12:23 am on April
                                                                   April 25,
                                                                         25, 2018,  Interstate 20,
                                                                             201 8, Interstate 20,
Eastbound, mile marker
Eastbound, mile marker 25,
                       25, in
                           in Villa Rica (Carroll
                              Villa Rica (Carroll County)
                                                  County) Georgia.
                                                          Georgia. He brings
                                                                      brings this
                                                                             this action to
                                                                                  action to

recover damages proximately
recover damages proximately caused
                            caused from
                                   from that collision. FABIOLA DORVIL (“MRS.
                                        that collision.

DORVIL”) brings
         brings her claim for
                her claim     loss of
                          for loss of consortium
                                      consortium resulting
                                                 resulting from the injuries
                                                           from the injuries her husband
                                                                             her husband

sustained
sustained   from this
            ﬁom  this collision.
                      collision. Pursuant
                                 Pursuant to
                                          to Georgia
                                             Georgia law,
                                                     law, Plaintiffs
                                                          Plaintiffs MR. DORVIL and
                                                                                and MRS.
DORVIL are
       are the
           the proper parties to
               proper parties to bring
                                 bring this
                                       this action.
                                            action.
                                                  2
                                                  2..


        Defendant
        Defendant CENTRAL TRANSPORT, LLC (“CENTRAL”) is a foreign
                                                     is a foreign corporation,
                                                                  corporation,

operating for
operating for the
              the purpose
                  purpose of
                          of pecuniary
                             pecuniary proﬁt
                                       profit and
                                              and gain,
                                                  gain, and
                                                        and qualified
                                                            qualiﬁed to  do business
                                                                      to do business in the State
                                                                                     in the State of
                                                                                                  of
Georgia.
Georgia.            can be
            CENTRAL can be served, according t0
                           served, according to the Georgia Secretary
                                                the Georgia           of State,
                                                            Secretary of State, with a second
                                                                                With a second
original of
original of the
            the   Complaint and
                  Complaint and   Summons through its registered
                                          through its            agent, Cogency
                                                      registered agent, Cogency Global Inc., 900
                                                                                Global Inc., 900
         Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 5 of 28




Old Roswell
    Roswell Lakes
            Lakes Parkway,
                  Parkway, Suite
                           Suite 3310, Roswell, GA 30076
                                   10, Roswell,    30076 (Fulton
                                                         (Fulton County)
                                                                 County) Once served
                                                                              served with
                                                                                     With

process, Defendant
process, Defendant             is subj
                       CENTRAL is subject  to the
                                       ect t0 the jurisdiction
                                                  jurisdiction and venue of
                                                               and venue of this
                                                                            this Court.
                                                                                 Court.

                                                   3.
                                                   3.


        Defendant
        Defendant     CENTRAL is an interstate
                              is an interstate common carrier
                                                      carrier based
                                                              based in Warren, Michigan.
                                                                    in Warren, Michigan.
CENTRAL is
        is registered
           registered with the U.S.
                      with the U.S. Department of Transportation,
                                    Department of Transportation, under
                                                                  under D.O.T.
                                                                        D.O.T. Number

661173,
661      and
    173, and     is registered
                 is registered with
                               with an
                                    an ICC Motor Carrier
                                                 Carrier Number 302382.
                                                                302382.

                                                   4.
                                                   4.


        Defendant
        Defendant     PATRICK O.
                              O. HENDERSON (“HENDERSON”) is
                                                         is a
                                                            a resident of the
                                                              resident 0f the State
                                                                              State of
                                                                                    0f

Alabama and
        and may be
                be served
                   served with
                          With a
                               a second
                                 second original of the
                                        original 0f the Complaint
                                                        Complaint and
                                                                  and Summons at
                                                                              at his
                                                                                 his

residence located
residence         at 1306
          located at 1306    Coleman Ave,
                                     Ave, Athens,
                                          Athens, AL 35611.
                                                     3561 1. Once served,
                                                                  served, Defendant
                                                                          Defendant

HENDERSON is
          is subject  to the
             subj ect t0 the jurisdiction
                             jurisdiction and venue of
                                          and venue 0f this
                                                       this Court.
                                                            Court.

                                                   5.
                                                   5.


        Defendant
        Defendant     CHEROKEE INSURANCE COMPANY (“CHEROKEE”) is a foreign
                                                              is a foreign

insurance corporation
insurance             and provided
          corporation and provided liability
                                   liability insurance on the
                                             insurance on     tractor-trailer unit
                                                          the tractor-trailer unit that
                                                                                   that    was
involved
involved in
         in the
            the motor vehicle
                      vehicle collision
                              collision in
                                        in Carroll
                                           Carroll County,
                                                   County, Georgia,
                                                           Georgia, out
                                                                    out of
                                                                        0f which
                                                                           Which this
                                                                                 this cause of
                                                                                      cause 0f

action arises.
action arises.   CHEROKEE is subject to
                          is subject to the
                                        the jurisdiction
                                            jurisdiction of this Court
                                                         0f this Court as
                                                                       as the insurer of
                                                                          the insurer of the
                                                                                         the motor
                                                                                             motor
carrier (s) that was operating
carrier (s) that     operating the
                               the tractor-trailer
                                   tractor-trailer in
                                                   in Georgia
                                                      Georgia pursuant
                                                              pursuant to
                                                                       t0 O.C.G.A.
                                                                          O.C.G.A. §§ 46-7-12
                                                                                      46-7-12 and
                                                                                              and

46-7-12.1.
46-7-12. 1.


                                                   6
                                                   6..


        Defendant
        Defendant     CHEROKEE was transacting business in
                                   transacting business in the
                                                           the State
                                                               State of
                                                                     0f Georgia
                                                                        Georgia on
                                                                                0n the
                                                                                   the date
                                                                                       date of
                                                                                            0f

the incident
the incident giving
             giving rise to this
                    rise t0 this Complaint,
                                 Complaint, and at
                                            and at   all material
                                                     all material times hereto, and
                                                                  times hereto, and is
                                                                                    is subject
                                                                                       subj ect to the
                                                                                                t0 the

venue 0f
venue of this
         this Court
              Court pursuant to O.C.G.A.
                    pursuant to O.C.G.A.     §§ 33-4-1.
                                                33-4-1.

                                                   7.
                                                   7.


        Defendant
        Defendant     CHEROKEE may be
                                   be served
                                      served pursuant
                                             pursuant to O.C.G.A. §§
                                                      t0 O.C.G.A.    9-11-4,
                                                                  §§ 9-1      14-2-1510
                                                                         1-4, 14-2-15 10 and

33-4-3 with
33-4-3 With a
            a second original of
              second original    the Complaint
                              0f the           and
                                     Complaint and                 through its
                                                           Summons through its President,
                                                                               President, Mark J.
                                                                                               J.


Dadabbo by
        by certified
           certiﬁed mail
                     mail at
                          at 34200 Mound Road,
                                         Road, Sterling
                                               Sterling Heights,
                                                        Heights, MI 483
                                                                    48310.
                                                                        10.

                                                   8
                                                   8..


        The provisions
            provisions of 49 CFR §§
                       of 49     §§ 301-339,
                                    301-339, commonly referred
                                                      referred to
                                                               t0 as the “Federal Motor
                                                                  as the

Carrier Safety
Carrier Safety Regulations” or
                            0r    “FMCSR” are
                                          are applicable
                                              applicable to
                                                         t0 this
                                                            this case.
                                                                 case.

                                                   9.
                                                   9.


                                         GENERAL FACTS

                                                                                                         2
          Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 6 of 28




                                                       10.
                                                       10.

          Plaintiffs incorporate herein by
          Plaintiffs incorporate herein    reference all
                                        by reference     preceding paragraphs
                                                     all preceding            of this
                                                                   paragraphs of this Complaint
                                                                                      Complaint as if
                                                                                                as if

each were
each were fully set forth
          fully set forth in
                          in their
                             their entirety.
                                   entirety.

                                                       11
                                                       1 1..


          On April
             April 25,
                   25, 2018,
                       2018, at
                             at approximately
                                approximately 12:23
                                              12:23 a.m.
                                                    a.m. Plaintiff
                                                         Plaintiff MR. DORVIL was driving
                                                                                  driving his
                                                                                          his

company Marten Transport, LTD, 2014 Freightliner
        Marten Transport,           Freightliner and
                                                 and bobtailing
                                                     bobtailing eastbound on Interstate
                                                                eastbound on Interstate 20,
                                                                                        20,

mile marker
mile marker 25,
            25, in
                in Villa Rica (Carroll
                   Villa Rica (Carroll County) Georgia.
                                       County) Georgia.

                                                       12.
                                                       12.

          At the
          At     same time
             the same time and
                           and place, Defendant HENDERSON was driving
                               place, Defendant                       a 2018
                                                              driving a               Peterbilt
                                                                                      Peterbilt

tractor-trailer eastbound
tractor—trailer           on Interstate
                eastbound 0n            20 and
                             Interstate 20 and behind
                                               behind MR. DORVIL.
                                                       13.
                                                       13.

          The tractor-trailer
              tractor-trailer Defendant
                              Defendant HENDERSON was driving
                                                      driving was owned and
                                                                        and maintained by
                                                                            maintained by

Defendant
Defendant    CENTRAL TRANSPORT, LLC.
                                                       14.
                                                       14.

          The morning
              morning of the collision
                      of the collision was
                                       was dark
                                           dark and clear and
                                                and clear and n0
                                                              no obstruction
                                                                 obstruction was
                                                                             was aa contributing
                                                                                    contributing
factor.
factor.

                                                       15.
                                                       1 5.


          Plaintiff MR. DORVIL was
          Plaintiff MR.        was traveling
                                   traveling in
                                             in the
                                                the far-right
                                                    far-right lane on I-20
                                                              lane 0n 1-20 and
                                                                           and the
                                                                               the tractor he was
                                                                                   tractor he

driving
driving was malfunctioning.
            malfunctioning. He was driving
                                   driving about
                                           about 40-55
                                                 40-55 MPH With
                                                           with hazard
                                                                hazard lights
                                                                       lights flashing,
                                                                              ﬂashing,

                                                       16.
                                                       16.

          Defendant
          Defendant   HENDERSON was traveling
                                    traveling in
                                              in the
                                                 the far-right lane on
                                                     far-right lane on 1-20 and directly
                                                                       I-20 and directly behind
                                                                                         behind
MR. DORVIL, when his
                 his tractor-trailer rear-end the
                     tractor-trailer rear-end the tractor
                                                  tractor MR. DORVIL was driving.
                                                                         driving.
                                                       17.
                                                       17.

          The force
              force of
                    of the
                       the collision
                           collision was so
                                         so violent
                                            Violent it caused the
                                                    it caused the tractor driven by
                                                                  tractor driven by MR. DORVIL to
                                                                                               t0

careen
careen off the road
       off the road and
                    and fall
                        fall into a ditch
                             into a ditch 10-15 feet.
                                          10-15 feet.

                                                       18.
                                                       1 8.


          The force
              force 0f
                    of the
                       the trailer Defendant HENDERSON was
                           trailer Defendant           was driving
                                                           driving cause
                                                                   cause the
                                                                         the tractor
                                                                             tractor MR.

DORVIL was driving to catch
           driving to       fire and
                      catch ﬁre  and he
                                     he had
                                        had t0
                                            to be
                                               be removed from the
                                                               the cab.
                                                                   cab.

                                                       19.
                                                       19.

                     was severely
          MR. DORVIL was severely and
                                  and permanently
                                      permanently injured with aa Traumatic
                                                  injured With    Traumatic Brain
                                                                            Brain Injury
                                                                                  Injury and
                                                                                         and

other bodily injuries
other bodily injuries as
                      as aa result of the
                            result 0f the collision.
                                          collision.

                                                                                                    3
          Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 7 of 28




                      COUNT I-NEGLIGENCE OF PATRICK O.
                                                    O. HENDERSON

                                                      20.
                                                      20.

         Plaintiffs incorporate herein by
         Plaintiffs incorporate herein    reference all
                                       by reference     preceding paragraphs
                                                    all preceding paragraphs of this Complaint
                                                                             of this Complaint as
                                                                                               as if
                                                                                                  if
each were
each were fully set forth
          fully set forth in
                          in their
                             their entirety.
                                   entirety.

                                                      211 .
                                                      2   .




         At
         At   all times
              all times relevant
                        relevant hereto,
                                 hereto, MR. DORVIL exercised
                                                    exercised ordinary
                                                              ordinary care
                                                                       care in his actions
                                                                            in his actions leading
                                                                                           leading
up
up   to the collision
     t0 the collision at issue.
                      at issue.

                                                      22.
                                                      22.

         Defendant
         Defendant        HENDERSON was negligent
                                        negligent in
                                                  in the
                                                     the operation
                                                         operation of
                                                                   of the
                                                                      the tractor-trailer
                                                                          tractor-trailer at
                                                                                          at issue
                                                                                             issue in
                                                                                                   in

the following:
the following:
               a)
               a) Failing
                  Failing to
                          t0 maintain
                             maintain lane;
                                      lane;

              b)
              b) Improper
                 Improper maneuver 0n
                                   on roadway;
                                      roadway;
               c)
               C) Failing
                  Failing to
                          t0 maintain
                             maintain a
                                      a diligent
                                        diligent and
                                                 and proper
                                                     proper lookout;
                                                            lookout;

               d)
               d) Failing
                  Failing to
                          to keep
                             keep his
                                  his vehicle
                                      vehicle under
                                              under control;
                                                    control;

               e) Driving
               e) Driving in
                          in aa reckless
                                reckless manner;
                                         manner;

               f) Failing
               f) Failing to
                          to yield the right
                             yield the right way;
                                             way;

               g)
               g) Following
                  Following to
                            to close;
                               close;

               h)
               h)   Violating state
                    Violating       trucking regulations
                              state trucking regulations and
                                                         and Federal
                                                             Federal   Motor Carrier
                                                                             Carrier Safety
                                                                                     Safety

                    Regulations; and
                    Regulations; and
               i)
               i) Otherwise failing to
                  Otherwise failing t0 operate his vehicle
                                       operate his vehicle in
                                                           in aa safe
                                                                 safe and prudent
                                                                          prudent manner in
                                                                                         in view of
                                                                                            View of

                    the conditions
                    the conditions that
                                   that existed
                                        existed at
                                                at the time of
                                                   the time    the incident.
                                                            of the incident.
                                                              23.
                                                              23.

         Defendant
         Defendant        HENDERSON was also
                                        also negligent per se
                                             negligent per se in that he
                                                              in that he violated several laws
                                                                         violated several laws and

regulations governing
regulations           his operation
            governing his operation of
                                    of a commercial motor
                                       a commercial motor vehicle, including:
                                                          vehicle, including:

              a) Failing
              a) Failing to
                         to abide
                            abide by basic rules
                                  by basic rules 0f
                                                 of the
                                                    the road, O.C.G.A. §§ 40-6-180;
                                                        road, O.C.G.A.    40-6-180;

              b)
              b)    Failing to
                    Failing to exercise due care
                               exercise due care O.C.G.A.
                                                 O.C.G.A. §§ 40-6-241;
                                                             40-6-241;
              c) Following
              c) Following to
                           t0 close
                              close O.C.G.A.
                                    O.C.G.A. §§ 40-6-49
                                                40-6-49
              d) Other
              d) Other failures
                       failures as
                                as set out in
                                   set out    O.C.G.A. Title
                                           in O.C.G.A. Title 40, Chapter 6,
                                                             40, Chapter    state trucking
                                                                         6, state trucking regulations;
                                                                                           regulations;

                    and
                    and




                                                                                                        4
         Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 8 of 28




              e) Other
              e) Other failures
                       failures as
                                as set
                                   set out
                                       out in
                                           in the
                                              the Federal
                                                  Federal Motor
                                                          Motor Carrier
                                                                Carrier Safety
                                                                        Safety Rules & Regulations,
                                                                               Rules & Regulations,

                    and as
                    and as adopted
                           adopted by the Georgia
                                   by the Georgia Department
                                                  Department of Transportation Safety
                                                             of Transportation Safety Rules
                                                                                      Rules   &
                    Regulations, and pursuant
                    Regulations,     pursuant to
                                              t0 O.C.G.A.
                                                 O.C.G.A. §§ 47-7-1
                                                          §§ 47-7-1   et. Seq.
                                                                      et. Seq.

                                                   24.
                                                   24.

         The collision
             collision at issue was the
                       at issue     the direct and proximate
                                        direct and proximate result
                                                             result of
                                                                    of the negligence 0f
                                                                       the negligence of Defendant
                                                                                         Defendant

HENDERSON.
                                                   25.
                                                   25.

         As aa direct and proximate
               direct and proximate cause of the
                                    cause 0f the negligence and negligence
                                                 negligence and negligence per se
                                                                               se of
                                                                                  of Defendant
                                                                                     Defendant

HENDERSON, MR. DORVIL sustained
                      sustained physical
                                physical and emotional injuries
                                         and emotional          and pain
                                                       injuries and      and suffering.
                                                                    pain and suffering.

                    COUNT II-NEGLIGENCE OF CENTRAL TRANSPORT, LLC
                                                   26.
                                                   26.

         Plaintiffs incorporate herein by
         Plaintiffs incorporate herein    reference all
                                       by reference all preceding
                                                        preceding paragraphs of this
                                                                  paragraphs 0f this Complaint as if
                                                                                     Complaint as if


each were
each were fully set forth
          fully set forth in
                          in their
                             their entirety.
                                   entirety.

                                                   27.
                                                   27.

         At
         At   all times
              all times material hereto, Defendant
                        material hereto, Defendant HENDERSON, was an
                                                                  an employee or agent
                                                                     employee 0r agent of
                                                                                       0f

Defendant
Defendant     CENTRAL, acting
                       acting within
                              within the scope and
                                     the scope and course
                                                   course 0f
                                                          of his
                                                             his employment or agency.
                                                                            0r agency.

                                                   28.
                                                   28.

         Defendant
         Defendant      CENTRAL is liable for
                                is liable for the
                                              the negligent
                                                  negligent actions
                                                            actions and omissions of Defendant
                                                                        omissions of Defendant

HENDERSON pursuant
          pursuant to the doctrine
                   to the doctrine of
                                   0f respondeat superior.
                                      respondeat superior.

                                                   29.
                                                   29.

         Defendant
         Defendant              was engaged
                        CENTRAL was engaged in the operation
                                            in the operation of
                                                             0f a commercial vehicle
                                                                a commercial         on the
                                                                             vehicle 0n the

roadway
roadway    in interstate commerce and is
           in interstate              is therefore liable for
                                         therefore liable for damages caused
                                                                      caused in this case.
                                                                             in this case.

                                                   30.
                                                   30.

         Defendant
         Defendant                  independently negligent
                        CENTRAL was independently negligent in
                                                            in the
                                                               the following ways:
                                                                   following ways:

    a)
    a) Negligently
       Negligently hiring
                   hiring or
                          0r contracting with Defendant
                             contracting With Defendant HENDERSON t0
                                                                  to drive
                                                                     drive the
                                                                           the tractor-
                                                                               tractor-

         trailer at issue;
         trailer at issue;


   b)
   b)    Negligently
         Negligently training Defendant HENDERSON in
                     training Defendant           in the
                                                     the inspection
                                                         inspection of
                                                                    0f the tractor-trailer;
                                                                       the tractor-trailer;

    c) Negligently
    c) Negligently entrusting Defendant HENDERSON to
                   entrusting Defendant           t0 drive a tractor-trailer
                                                     drive a tractor-trailer professionally;
                                                                             professionally;

    d) Negligently
    d) Negligently retaining Defendant HENDERSON to
                   retaining Defendant              drive the
                                                 t0 drive the tractor-trailer
                                                              tractor-trailer at
                                                                              at issue;
                                                                                 issue;

    e)
    e)   Failing t0
         Failing to conduct
                    conduct proper
                            proper and required checks
                                   and required checks    n the
                                                            the background of its
                                                                background 0f its employee,
                                                                                  employee, agent
                                                                                            agent

         and/or
         and/or contractor, Defendant HENDERON;
                contractor, Defendant



                                                                                                      5
         Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 9 of 28




    f) Failing
    f)         to supervise
       Failing t0 supervise its
                            its employee,
                                employee, agent
                                          agent and/or
                                                and/or contractor,
                                                       contractor, Defendant
                                                                   Defendant HENDERSON;

    g) Failing to
    g) Failing to exercise
                  exercise ordinary
                           ordinary care
                                    care to
                                         to determine
                                            determine its
                                                      its employees’, agents’ and/or
                                                          employees’, agents’ and/or contractors’
                                                                                     contractors’

         fitness for
         ﬁtness  for the
                     the task
                         task of driving aa commercial vehicle
                              of driving               vehicle interstate;
                                                               interstate;


    h)
    h)   Failing to
         Failing to have or enforce
                    have or enforce an
                                    an appropriate
                                       appropriate policy
                                                   policy   on properly
                                                               properly and
                                                                        and safety
                                                                            safety on following to
                                                                                      following to

         closely
         closely on a
                    a two-lane
                      two-lane road.
                               road.
    i)
    i) Failing to
       Failing to properly
                  properly maintain
                           maintain the
                                    the tractor-trailer in this
                                        tractor-trailer in      case;
                                                           this case;


   j)
   j) Negligently
      Negligently routing his driver
                  routing his        and/or negligently
                              driver and/or negligently allowing
                                                        allowing this
                                                                 this driver
                                                                      driver to
                                                                             t0 follow to closely
                                                                                follow to closely

         and
         and causing this collision;
             causing this collision;
    k)
    k)   Otherwise violating state
         Otherwise Violating       laws and
                             state laws and federal
                                            federal regulations governing trucking
                                                    regulations governing trucking companies; and
                                                                                   companies; and

    1)
    1) Otherwise failing to
       Otherwise failing t0 act
                            act as
                                as a reasonably prudent
                                   a reasonably prudent company under the circumstances.
                                                                under the circumstances.
                                                   31.
                                                   31.


         Defendant
         Defendant   CENTRAL had aa duty to promulgate
                                    duty t0 promulgate and enforce rules and regulations
                                                           enforce rules                 to
                                                                             regulations to

ensure
ensure   its
         its drivers
             drivers and vehicles were reasonably
                     and vehicles      reasonably safe,
                                                  safe, and
                                                        and negligently failed to
                                                            negligently failed t0 do
                                                                                  d0 so.
                                                                                     so.


                                                   32.
                                                   32.

         As aa direct and proximate
               direct and proximate result
                                    result of the negligence
                                           of the negligence of
                                                             of Defendants
                                                                Defendants HENDERSON and
                                                                                     and
        and the
CENTRAL and the ensuing
                ensuing collision,
                        collision, MR. DORVIL sustained physical and emotional
                                              sustained physical     emotional injuries
                                                                               injuries

and
and pain and suffering.
    pain and suffering.
                                                   33.
                                                   33.

         Defendant
         Defendant   CENTRAL is liable for
                             is liable     all damages allowed
                                       for all         allowed by
                                                               by law for the
                                                                  law for the injuries,
                                                                              injuries, damage,
                                                                                        damage,

and losses
    losses sustained by MR. DORVIL.
           sustained by

    COUNT III-DIRECT ACTION AGAINST CHEROKEE INSURANCE COMPANY
                                                   34.
                                                   34.

         Plaintiffs incorporate herein by
         Plaintiffs incorporate herein    reference all
                                       by reference     preceding paragraphs
                                                    all preceding paragraphs of this Complaint
                                                                             0f this Complaint as if
                                                                                               as if

each were fully
each were       set forth
          fully set forth in
                          in their
                             their entirety.
                                   entirety.

                                                   35.
                                                   35.

         Defendant
         Defendant   CHEROKEE provided
                              provided liability insurance on
                                       liability insurance on the tractor-trailer unit
                                                              the tractor-trailer      that was
                                                                                  unit that

involved
involved in
         in the
            the motor vehicle
                      vehicle collision
                              collision in
                                        in Carroll
                                           Carroll County,
                                                   County, Georgia, out 0f
                                                           Georgia, out of which this cause
                                                                           Which this cause of
                                                                                            0f

action arises.
action arises.


                                                   36.
                                                   36.

         Defendant
         Defendant   CHEROKEE agreed to provide
                              agreed t0 provide insurance
                                                insurance coverage
                                                          coverage to
                                                                   t0 Defendant
                                                                      Defendant CENTRAL

in consideration for
in consideration for the price of
                     the price of insurance
                                  insurance premiums.
                                            premiums.


                                                                                                     6
       Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 10 of 28




                                                 37.
                                                 37.

        Defendant
        Defendant   CHEROKEE was transacting business in
                                 transacting business in the
                                                         the State
                                                             State of
                                                                   of Georgia in Carroll
                                                                      Georgia in Carroll

County,
County, Georgia on the
        Georgia on the date
                       date of the incident
                            of the          giving rise
                                   incident giving rise to this Complaint,
                                                        to this Complaint, and
                                                                           and at
                                                                               at all
                                                                                  all times hereto,
                                                                                      times hereto,

and is
    is subject
       subject to the venue
               t0 the venue of this Court
                            of this       pursuant to
                                    Court pursuant    O.C.G.A. §§ 33-4-3.
                                                   to O.C.G.A.    33-4-3.
                                                 38.
                                                 38.

        MR. DORVIL, as a member of
                    as a        of the
                                   the public
                                       public injured
                                              injured due
                                                      due to a common carrier’s
                                                          t0 a                  negligence,
                                                                      carrier’s negligence,

is
is a third-party beneficiary
   a third-party             to that
                 beneﬁciary to  that agreement.
                                     agreement. Pursuant
                                                Pursuant to O.C.G.A. §§ 46-7-12,
                                                         to O.C.G.A.    46-7-12, Defendant
                                                                                 Defendant

CHEROKEE INSURANCE COMPANY is
                           is subject
                              subject to
                                      to this
                                         this Direct
                                              Direct Action.
                                                     Action.

                                                 39.
                                                 39.

                              COUNT IV-LOSS OF CONSORTIUM
                                                 40.
                                                 40.

        Plaintiffs incorporate herein by
        Plaintiffs incorporate herein    reference all
                                      by reference     preceding paragraphs
                                                   all preceding            of this
                                                                 paragraphs of this Complaint
                                                                                    Complaint as
                                                                                              as if
                                                                                                 if
each were
each were fully set forth
          fully set forth in
                          in their
                             their entirety.
                                   entirety.

                                                 41.
                                                 41.

        Defendants’ acts
        Defendants’ acts were willful, wanton, and demonstrated
                              willful, wanton,     demonstrated that
                                                                that entire want of
                                                                     entire want    care Which
                                                                                 of care which
raises the presumption
raises the presumption of a conscious
                       0f a           indifference to
                            conscious indifference t0 consequences.
                                                      consequences.

                                                 42.
                                                 42.

        Accordingly, Defendants
        Accordingly, Defendants are liable to
                                are liable    Plaintiffs for
                                           t0 Plaintiffs for punitive
                                                             punitive damages
                                                                      damages t0
                                                                              to punish,
                                                                                 punish, penalize,
                                                                                         penalize,
and deter Defendants
and deter Defendants from
                     from similar conduct in
                          similar conduct in the
                                             the future.
                                                 future.
                                        COUNT V-DAMAGES
                                                 43.
                                                 43.

        Plaintiffs incorporate herein by
        Plaintiffs incorporate herein    reference all
                                      by reference     preceding paragraphs
                                                   all preceding paragraphs of
                                                                            of this
                                                                               this Complaint
                                                                                    Complaint as
                                                                                              as if
                                                                                                 if
each were
each were fully set forth
          fully set forth in
                          in their
                             their entirety.
                                   entirety.

                                                 44.
                                                 44.

        Each of
        Each 0f the Defendants acted
                the Defendants acted    in a manner which
                                        in a              either alone
                                                    Which either       or combined and concurring
                                                                 alone 0r              concurring

with the
with the actions
         actions 0f
                 of the other Defendants’ acts
                    the other             acts of
                                               0f negligence, directly and
                                                  negligence, directly and proximately caused the
                                                                           proximately caused the
collisions and MR DORVIL’s
collisions and    DORVIL’S injuries.
                           injuries.

                                                 45.
                                                 45.

        MR. DORVIL is entitled to
                   is entitled t0 recovery
                                  recovery for all damages
                                           for all damages he
                                                           he has
                                                              has suffered
                                                                  suffered to the full
                                                                           t0 the full extent
                                                                                       extent

allowed under
allowed       Georgia law,
        under Georgia law, including both economic
                           including both economic and non-economic damages.
                                                   and non-economic damages.
                                                 46.
                                                 46.



                                                                                                    7
       Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 11 of 28




       MRS. DORVIL is entitled to
                   is entitled    compensation for
                               to compensation for the
                                                   the loss
                                                       loss 0f
                                                            of consortium
                                                               consortium she
                                                                          she has suffered as
                                                                              has suffered as

the result of
the result of MR. DORVIL’s serious injuries.
                           serious injuries.

       WHEREFORE, Plaintiffs
                  Plaintiffs pray
                             pray that
                                  that the
                                       the following
                                           following relief
                                                     relief be
                                                            be granted:
                                                               granted:
          a) A trial
          a)   trial by jury;
                     by jury;
          b)
          b) For
             For Summons and
                         and Complaint
                             Complaint to issue against
                                       to issue         the Defendants;
                                                against the Defendants;
          c) For
          C) For judgment against the Defendants,
                          against the Defendants, jointly and severally,
                                                  jointly and severally, to compensate
                                                                         to compensate

               Plaintiffs
               Plaintiffs for their pain
                          for their pain and
                                         and suffering,
                                             suffering, past,
                                                        past, present,
                                                              present, and future;
                                                                       and future;

          d)
          d)   For
               For judgment against the Defendants,
                            against the Defendants, jointly and severally,
                                                    jointly and            in an
                                                                severally, in an amount

               sufficient to
               sufﬁcient     compensate Plaintiffs
                          to compensate Plaintiffs for
                                                   for the medical expenses
                                                       the medical          incurred to
                                                                   expenses incurred to date,
                                                                                        date, as
                                                                                              as

               well as for
               well as for medical
                           medical expenses
                                   expenses Which
                                            which Will
                                                  will be
                                                       be incurred, in the
                                                          incurred, in the future;
                                                                           future;
           e) For
              For judgment against the Defendants,
                           against the Defendants, jointly
                                                   jointly and
                                                           and severally,
                                                               severally, in an amount
                                                                          in an amount
               sufficient to
               sufﬁcient     compensate Plaintiffs
                          to compensate Plaintiffs for lost wages incurred,
                                                   for 10st       incurred, including
                                                                            including future
                                                                                      future lost
                                                                                             lost
               wages or ability to
                     or ability to earn
                                   earn income;
                                        income;

           f) For
              For judgment against the Defendants,
                           against the Defendants, jointly and severally,
                                                   jointly and severally, in an amount
                                                                          in an amount
               sufficient to
               sufﬁcient     compensate Plaintiffs
                          t0 compensate Plaintiffs for loss consortium;
                                                   for loss consortium;
          g)
          g)   For all such
               For all such other
                            other economic and
                                           and non-economic
                                               non-economic loses
                                                            loses as
                                                                  as may be
                                                                         be shown at
                                                                                  at the
                                                                                     the

               hearing of this
               hearing 0f      matter to
                          this matter to the full extent
                                         the full extent allowed
                                                         allowed under
                                                                 under Georgia
                                                                       Georgia law;
                                                                               law;

          h) That Plaintiffs
          h) That Plaintiffs obtain
                             obtain judgment
                                    judgment against
                                             against the
                                                     the Defendants
                                                         Defendants in
                                                                    in an
                                                                       an amount
                                                                          amount determined
                                                                                 determined
               to
               t0 be fair and
                  be fair and reasonable
                              reasonable in
                                         in the minds of
                                            the minds 0f a fair and
                                                         a fair and impartial jury;
                                                                    impartial jury;

          i) Punitive damages be
             Punitive damages be recovered
                                 recovered in an amount
                                           in an amount the
                                                        the jury believes to
                                                            jury believes to by
                                                                             by just,
                                                                                just, fair and
                                                                                      fair and


               equitable, given
               equitable,       the facts
                          given the facts   and issues
                                            and issues   in this case;
                                                         in this case;

          j) Court
          j) Court costs,
                   costs, discretionary costs, and
                          discretionary costs,     prejudgment interest,
                                               and prejudgment interest, and
                                                                         and

          k)
          k) For all such
             For all such further
                          further and
                                  and general relief which this
                                      general relief            Court deems
                                                           this Court deems just
                                                                            just and
                                                                                 and proper.
                                                                                     proper.
       This 30th
       This 30th day
                 day of
                     of March 2020.
                              2020.
                                                          GREASON & ASSOCIATES, PC
                                                          /s/ James O.
                                                          /s/ James O. Greason
                                                                        Greason
                                                          James O.
                                                          James  O. Greason
                                                                    Greason
                                                          Georgia State
                                                          Georgia  State Bar
                                                                         Bar No:   306660
                                                                              N0: 306660
                                                          Attorney  for Plaintiffs
                                                          Attorney for  Plaintiffs
5300 Memorial
5300 Memorial   Dr., Suite
                Dr., Suite 140
                           140
Stone Mountain,
Stone Mountain, GA 30083
                   30083
(404)
(404) 297-9878
      297—9878
(404) 297-9879 Fax
(404)          Fax
Jamesgreasonlaw@att.net
Jamesgreasonlaw@att.net


                                                                                                    8
     Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 12 of 28




                     IN THE STATE COURT OF FULTON COUNTY
                               STATE OF GEORGIA

JACOB DORVIL and FABIOLA                            )
DORVIL, husband and wife,                           )
                                                    )
                      Plaintiffs,                   )
                                                    )
v.                                                  )      CIVIL ACTION
                                                    )      FILE NO. 20EV002027
CENTRAL TRANSPORT, LLC.,                            )
PATRICK O. HENDERSON and                            )
CHEROKEE INSURANCE COMPANY,                         )
                                                    )
                      Defendants.                   )

                          ACKNOWLEDGMENT OF SERVICE

       COMES NOW Defendant Central Transport, LLC, by and through the undersigned

counsel, and hereby acknowledges service of the following documents listed below:

       1) Summons to Central Transport, LLC;

       2) Summons to Patrick O. Henderson;

       3) Summons to Cherokee Insurance Company; and

       4) Plaintiffs’ Complaint for Damages.

       In acknowledging service of the Summons and Complaint, Defendant Central

Transport, LLC retains all available defenses and objections, including those pertaining to

jurisdiction and venue.




                            [Signature is on the following page.]
      Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 13 of 28




         Respectfully submitted, this 18th day of May, 2020.

                                               DREW ECKL FARNHAM, LLP




                                               Jennifer E. Parrott
                                               Georgia Bar No. 080180
303 Peachtree Street NE                        Gary J. McGinty
Suite 3500                                     Georgia Bar. No. 602353
Atlanta, GA 30309
P: 404-885-1400
jparrott@deflaw.com                            Attorneys for Defendants
mcgintyg@deflaw.com
9783420/1
05595-167465




                                          Page 2 of 2
     Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 14 of 28




                      IN THE STATE COURT OF FULTON COUNTY
                                STATE OF GEORGIA

JACOB DORVIL and FABIOLA                              )
DORVIL, husband and wife,                             )
                                                      )
                       Plaintiffs,                    )
                                                      )
v.                                                    )      CIVIL ACTION
                                                      )      FILE NO. 20EV002027
CENTRAL TRANSPORT, LLC.,                              )
PATRICK O. HENDERSON and                              )
CHEROKEE INSURANCE COMPANY,                           )
                                                      )
                       Defendants.                    )

                             ACKNOWLEDGMENT OF SERVICE

         COMES NOW Defendant Cherokee Insurance Company, by and through the

undersigned counsel, and hereby acknowledges service of the following documents listed

below:

         1) Summons to Central Transport, LLC;

         2) Summons to Patrick O. Henderson;

         3) Summons to Cherokee Insurance Company; and

         4) Plaintiffs’ Complaint for Damages.

         In acknowledging service of the Summons and Complaint, Defendant Cherokee

Insurance Company retains all available defenses and objections, including those pertaining

to jurisdiction and venue.




                              [Signature is on the following page.]
      Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 15 of 28




         Respectfully submitted, this 18th day of May, 2020.

                                                DREW ECKL FARNHAM, LLP




                                                Jennifer E. Parrott
                                                Georgia Bar No. 080180
303 Peachtree Street NE                         Gary J. McGinty
Suite 3500                                      Georgia Bar. No. 602353
Atlanta, GA 30309
P: 404-885-1400
jparrott@deflaw.com                             Attorneys for Defendants
mcgintyg@deflaw.com

9783428/1
05595-167465




                                          Page 2 of 2
       Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 16 of 28
                                                           State Court of Fulton County
                                                                          ***EFILED***
                                                                     File & ServeXpress
                                                                   Transaction ID: 65704583
                    IN THE STATE COURT OF FULTON COUNTY           Case Number: 20EV002027
                              STATE OF GEORGIA                    Date: Jun 16 2020 06:41PM
                                                                                    LeNora Ponzo, Chief Clerk
JACOB DORVIL and FABIOLA                            )                                          Civil Division
DORVIL, husband and wife,                           )
                                                    )
                      Plaintiffs,                   )
                                                    )
v.                                                  )      CIVIL ACTION
                                                    )      FILE NO. 20EV002027
CENTRAL TRANSPORT, LLC.,                            )
PATRICK O. HENDERSON and                            )
CHEROKEE INSURANCE COMPANY,                         )
                                                    )
                      Defendants.                   )

DEFENDANTS CENTRAL TRANSPORT LLC, CHEROKEE INSURANCE COMPANY,
 AND PATRICK O. HENDERSON’S ANSWER AND AFFIRMATIVE DEFENSES TO
                PLAINTIFFS’ COMPLAINT FOR DAMAGES

       COME NOW Central Transport LLC (“Central Transport”), Cherokee Insurance

Company (“Cherokee Insurance”), and Patrick O. Henderson (“Henderson”), collectively

hereinafter “Defendants,” named as Defendants in the above-styled action, and hereby file this

their Answer and Affirmative Defenses to Plaintiffs’ Complaint for Damages (“Complaint”).

Defendants show the Court as follows:

                                        FIRST DEFENSE

       Concerning the date upon which this Answer is, was, or may become due, Defendants

invoke the March 12, 2020 (Amended), April 6, 2020, May 11, 2020, and June 12, 2020 Georgia

Supreme Court Orders Declaring Statewide Judicial Emergency in response to the Public Health

Emergency declared by the Governor for the State of Georgia in response to

Coronavirus/COVID-19. The Georgia Supreme Court Orders, pursuant to O.C.G.A. § 38-3-62,

“suspends, tolls, extends, and otherwise grants relief from any deadlines or other time schedules




                                          Page 1 of 13
        Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 17 of 28




or filing requirements imposed by otherwise applicable statutes, rules, regulations, or court

orders, whether in civil or criminal cases.”

                                      SECOND DEFENSE

        Plaintiffs’ Complaint fails to state a claim against Defendants upon which relief may be

granted.

                                        THIRD DEFENSE

        Defendants have breached no duty owed to Plaintiffs.

                                      FOURTH DEFENSE

        Plaintiff Jacob Dorvil, through the exercise of ordinary care, could have avoided

Plaintiffs’ alleged damages.

                                        FIFTH DEFENSE

        While specifically denying any negligence on their part, if Defendants were negligent, the

negligence of Plaintiff Jacob Dorvil equaled or exceeded any negligence of Defendants.

                                        SIXTH DEFENSE

        While specifically denying any negligence on their part, if Defendants were negligent,

any damages awarded to Plaintiffs should be reduced proportionally based upon the negligence

of Plaintiff Jacob Dorvil and the negligence of other unnamed responsible parties, if any,

pursuant to O.C.G.A. § 51-12-33.

                                      SEVENTH DEFENSE

        Any acts or omissions by Defendants were unintentional and in the exercise of ordinary

care.




                                               Page 2 of 13
       Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 18 of 28




                                      EIGHTH DEFENSE

       Plaintiffs’ complaint, to the extent that it seeks punitive damages, violates Defendants’

right to procedural due process under the Fourteenth Amendment of the United States

Constitution and the Constitution of the State of Georgia, and therefore, fails to state a cause of

action and set forth a claim upon which relief can be granted.

                                       NINTH DEFENSE

       Plaintiffs’ complaint, to the extent that it seeks punitive damages, violates Defendants’

rights to protection from “excessive fines” as provided in the Eighth Amendment of the United

States Constitution, and Article I, Section 1 of the Constitution of the State of Georgia and

violates Defendants’ rights to substantive due process provided in the Fifth and Fourteenth

Amendments of the United States Constitution and the Constitution of the State of Georgia.

                                      TENTH DEFENSE

       Plaintiffs’ claim for punitive damages is barred by the provisions of Article VI of the

Constitution of the United States.

                                     ELEVENTH DEFENSE

       Pending further investigation and discovery, these Defendants reserves the right to assert

all affirmative defenses available under the Georgia Civil Practice Act.

                                     TWELFTH DEFENSE

        Defendants respond to the specific numbered allegations of Plaintiffs’ Complaint as

follows:




                                           Page 3 of 13
       Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 19 of 28




                       PARTIES AND JURISDICTION AND VENUE

                                                 1.

       Defendants lack sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 1 of Plaintiffs’ Complaint.

                                                 2.

       Defendants admit that Defendant Central Transport is a foreign corporation, is qualified

to do business in Georgia, acknowledged service of the Complaint, and is subject to the

jurisdiction and venue of this Court. Defendants deny the remaining allegations contained in

paragraph 2 of Plaintiffs’ Complaint.

                                                 3.

       Defendants admit the allegations contained in paragraph 3 of Plaintiffs’ Complaint.

                                                 4.

       Defendants admit the allegations in contained in paragraph 4 of Plaintiffs’ Complaint.

                                                 5.

       Defendants admit that Defendant Cherokee Insurance Company is a foreign corporation

with its principal office located at 34200 Mound Road, Sterling Heights, Michigan 48310 and

which acknowledged service of the Complaint. Defendants admit that Defendant Cherokee

provided a policy of insurance to Defendant Central Transport which may extend to its driver,

Defendant Henderson, and which was in effect on the date of the incident at issue. Defendants

admit that Georgia law provides a mechanism for direct action against an insurer under certain

circumstances however, the purported Georgia statutes cited in paragraph 5 of Plaintiffs’

Complaint, O.C.G.A. § 46-7-12 and § 46-7-12.1, have been repealed, are not valid Georgia law,




                                          Page 4 of 13
       Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 20 of 28




and are inapplicable in this case. Defendants deny the remaining allegations contained in

paragraph 5 of Plaintiffs’ Complaint.

                                                 6.

       Defendants admit the allegations in contained in paragraph 6 of Plaintiffs’ Complaint.

                                                 7.

       Defendants deny the allegations contained in paragraph 7 of Plaintiffs’ Complaint

however, Defendants admit Defendants admit that Defendant Cherokee Insurance Company is a

foreign corporation with its principal office located at 34200 Mound Road, Sterling Heights,

Michigan 48310, and admit that Cherokee Insurance acknowledged service of the Complaint.

                                                 8.

       Defendants admit that Federal laws may apply to Defendants and to Plaintiff Jacob

Dorvil’s operation of commercial motor vehicles but deny that such are completely or accurately

stated in paragraph 8 of Plaintiffs’ Complaint. Defendants deny the remaining allegations

contained in paragraph 8 of Plaintiffs’ Complaint.

                                                 9.

       No response is required to paragraph 9 of Plaintiffs’ Complaint which is blank however,

in an abundance of caution, Defendants deny the allegations contained in paragraph 9 of

Plaintiffs’ Complaint.

                                        GENERAL FACTS

                                                 10.

       In response to paragraph 10 of Plaintiffs’ Complaint, Defendants restate and incorporate

their responses to paragraphs 1 through 9 of Plaintiffs’ Complaint.        Defendants deny the

allegations contained in paragraph 10 of Plaintiffs’ Complaint.




                                          Page 5 of 13
          Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 21 of 28




                                                   11.

          Defendants admit the allegations contained in paragraph 11 of Plaintiffs’ Complaint.

                                                   12.

          Defendants admit the allegations contained in paragraph 12 of Plaintiffs’ Complaint.

                                                   13.

          Defendants deny the allegations contained in paragraph 13 of Plaintiffs’ Complaint.

                                                   14.

          Defendants deny the allegations contained in paragraph 14 of Plaintiffs’ Complaint.

                                                   15.

          Defendants deny the allegations contained in paragraph 15 of Plaintiffs’ Complaint.

                                                   16.

          Defendants deny the allegations contained in paragraph 16 of Plaintiffs’ Complaint, as

stated.

                                                   17.

          Defendants admit that a collision occurred between the vehicles operated by Plaintiff

 Jacob Dorvil and Defendant Henderson but deny the remaining allegations contained in

 paragraph 17 of Plaintiffs’ Complaint, as stated.

                                                   18.

          Defendants deny the allegations contained in paragraph 18 of Plaintiffs’ Complaint.

                                                   19.

          Defendants lack sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 19 of Plaintiffs’ Complaint.




                                             Page 6 of 13
       Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 22 of 28




                 COUNT 1-NEGLIGENCE OF PATRICK O. HENDERSON

                                                    20.

        In response to paragraph 20 of Plaintiffs’ Complaint, Defendants restate and incorporate

their responses to paragraphs 1 through 19 of Plaintiffs’ Complaint. Defendants deny the

allegations contained in paragraph 20 of Plaintiffs’ Complaint.

                                                    21.

        Defendants deny the allegations contained in paragraph 21 of Plaintiffs’ Complaint.

                                                    22.

        Defendants deny the allegations contained in paragraph 22 including subparagraphs (a),

(b), (c), (d), (e), (f), (g), (h), and (i) of Plaintiffs’ Complaint and specifically deny any negligence

or violation of State or Federal Law.

                                                    23.

        Defendants deny the allegations contained in paragraph 23 including subparagraphs (a),

(b), (c), (d), and (e) of Plaintiffs’ Complaint and specifically deny any negligence per se or

violation of State or Federal Law.

                                                    24.

        Defendants deny the allegations contained in paragraph 24 of Plaintiffs’ Complaint and

specifically deny any negligence.

                                                    25.

        Defendants lack sufficient knowledge or information to form a belief as to the truth of the

allegations concerning Plaintiff Jacob Dorvil’s alleged injuries contained in paragraph 25 of

Plaintiffs’ Complaint but Defendants deny causing said injuries and specifically deny any

negligence, negligence per se, or liability to Plaintiffs.




                                             Page 7 of 13
        Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 23 of 28




               COUNT II-NEGLIGENCE OF CENTRAL TRANSPORT, LLC

                                                      26.

        In response to paragraph 26 of Plaintiffs’ Complaint, Defendants restate and incorporate

their responses to paragraphs 1 through 25 of Plaintiffs’ Complaint. Defendants deny the

allegations contained in paragraph 26 of Plaintiffs’ Complaint.

                                                      27.

        Defendants admit the allegations contained in paragraph 27 of Plaintiffs’ Complaint.

                                                      28.

        Defendants admit that the principle of respondeat superior applies in this case but

specifically deny any negligence, negligence per se, or liability to Plaintiffs.

                                                      29.

        Defendants deny the allegations contained in paragraph 29 of Plaintiffs’ Complaint and

specifically deny any negligence, negligence per se, or liability to Plaintiffs.

                                                      30.

        Defendants deny the allegations contained in paragraph 30 including subparagraphs (a),

(b), (c), (d), (e), (f), (g), (h), (i), (j), (k), and (l) of Plaintiffs’ Complaint and specifically deny any

negligence, negligent hiring, entrustment, training, retention, supervision, maintenance, or other

omission or violation of State or Federal law.

                                                      31.

        Defendants admit that duties are imposed by State and Federal law but deny that such are

accurately or completely stated in paragraph 31 of Plaintiffs’ Complaint and specifically deny

any negligence or liability to Plaintiffs.




                                               Page 8 of 13
       Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 24 of 28




                                                 32.

       Defendants deny the allegations contained in paragraph 32 of Plaintiffs’ Complaint.

                                                 33.

       Defendants deny the allegations contained in paragraph 33 of Plaintiffs’ Complaint.

                             COUNT III-DIRECT ACTION AGAINST

                              CHEROKEE INSURANCE COMPANY

                                                 34.

       In response to paragraph 34 of Plaintiffs’ Complaint, Defendants restate and incorporate

their responses to paragraphs 1 through 33 of Plaintiffs’ Complaint. Defendants deny the

allegations contained in paragraph 34 of Plaintiffs’ Complaint.

                                                 35.

       Defendants admit that Defendant Cherokee provided a policy of insurance to Defendant

Central Transport which may extend to its driver, Defendant Henderson, and which was in effect

on the date of the incident at issue. All remaining allegations contained in paragraph 35 of

Plaintiffs’ Complaint are denied.

                                                 36.

       Defendants admit that Defendant Cherokee provided a policy of insurance to Defendant

Central Transport which may extend to its driver, Defendant Henderson, and which was in effect

on the date of the incident at issue. All remaining allegations contained in paragraph 36 of

Plaintiffs’ Complaint are denied.

                                                 37.

       Defendants admit the allegations contained in paragraph 37 of Plaintiffs’ Complaint.




                                          Page 9 of 13
       Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 25 of 28




                                                 38.

       Defendants and admit that Defendant Cherokee provided a policy of insurance to

Defendant Central Transport which may extend to its driver, Defendant Henderson, and which

was in effect on the date of the incident at issue. Defendants admit that Georgia law provides a

mechanism for direct action against an insurer under certain circumstances however, the

purported Georgia statute cited in paragraph 38 of Plaintiffs’ Complaint, O.C.G.A. § 46-7-12,

has been repealed, is not valid Georgia law, and is inapplicable in this case. Defendants deny all

remaining allegations contained in paragraph 38 of Plaintiffs’ Complaint and specifically deny

any negligence.

                                                 39.

       No response is required to paragraph 39 of Plaintiffs’ Complaint which is blank however,

in an abundance of caution, Defendants deny the allegations contained in paragraph 39 of

Plaintiffs’ Complaint.

                           COUNT IV-“LOSS OF CONSORTIUM” [SIC]

                                                 40.

       In response to paragraph 40 of Plaintiffs’ Complaint, Defendants restate and incorporate

their responses to paragraphs 1 through 39 of Plaintiffs’ Complaint. Defendants deny the

allegations contained in paragraph 40 of Plaintiffs’ Complaint.

                                                 41.

       Defendants deny the allegations contained in paragraph 41 of Plaintiffs’ Complaint and

specifically deny any willful misconduct, malice, fraud, wantonness, oppression, or want of care

that would raise the presumption of conscious indifference.




                                          Page 10 of 13
        Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 26 of 28




                                                 42.

        Defendants deny the allegations contained in paragraph 42 of Plaintiffs’ Complaint.

                                    COUNT V-DAMAGES

                                                 43.

        In response to paragraph 43 of Plaintiffs’ Complaint, Defendants restate and incorporate

their responses to paragraphs 1 through 42 of Plaintiffs’ Complaint. Defendants deny the

allegations contained in paragraph 43 of Plaintiffs’ Complaint.

                                                 44.

        Defendants deny the allegations contained in paragraph 44 of Plaintiffs’ Complaint and

specifically deny any negligence.

                                                 45.

        Defendants deny the allegations contained in paragraph 45 of Plaintiffs’ Complaint.

                                                 46.

        Defendants deny the allegations contained in paragraph 46 of Plaintiffs’ Complaint.

                                                 47.

        In response to Plaintiffs’ prayer for relief located immediately after paragraph 46 of

Plaintiffs’ complaint, including but not limited to subparagraphs (A), (B), (C), (D), (E), (F), (G)

(H), (I), (J), and (K) Defendants deny the allegations contained therein and specifically deny any

liability to Plaintiffs.

                                                 48.

        Defendants deny each and every allegation contained in Plaintiffs’ Complaint not

specifically admitted or denied herein.




                                          Page 11 of 13
       Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 27 of 28




                                                49.

       Defendants demand a trial by a jury of twelve as to all issues raised in Plaintiffs’

complaint.

       WHEREFORE, having fully responded to the allegations contained in Plaintiffs’

complaint, Defendants respectfully request that said complaint be dismissed and that they be

discharged without costs.



       Respectfully submitted, this 16th day of June, 2020.

                                                DREW ECKL FARNHAM, LLP

                                                /s/ Jennifer E. Parrott
303 Peachtree Street NE                         Jennifer E. Parrott
Suite 3500                                      Georgia Bar No. 080180
Atlanta, GA 30309                               Gary J. McGinty
P: 404-885-1400                                 Georgia Bar No. 602353
jparrott@deflaw.com                             Attorneys for Defendants
mcgintyg@deflaw.com




                                         Page 12 of 13
         Case 1:20-cv-02560-WMR Document 1-1 Filed 06/17/20 Page 28 of 28




                        IN THE STATE COURT OF FULTON COUNTY
                                  STATE OF GEORGIA

JACOB DORVIL and FABIOLA                                )
DORVIL, husband and wife,                               )
                                                        )
                        Plaintiffs,                     )
                                                        )
v.                                                      )       CIVIL ACTION
                                                        )       FILE NO. 20EV002027
CENTRAL TRANSPORT, LLC.,                                )
PATRICK O. HENDERSON and                                )
CHEROKEE INSURANCE COMPANY,                             )
                                                        )
                        Defendants.                     )

                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I have this day electronically filed and served with the Clerk

of Court Defendants Central Transport LLC, Cherokee Insurance Company, and Patrick O.

Henderson’s Answer and Affirmative Defenses to Plaintiffs’ Complaint for Damages, upon all

counsel using the Court’s e-filing system which will send automatic notification to all counsel of

record as follows:

                                          James O. Greason, Esq.
                                         Greason & Associates, PC
                                      5300 Memorial Drive, Suite 140
                                      Stone Mountain, Georgia 30083
                                         Jamesgreasonlaw@att.net

         Respectfully submitted, this 16th day of June, 2020.

                                                     DREW ECKL FARNHAM, LLP

                                                     /s/ Jennifer E. Parrott
303 Peachtree Street NE                              Jennifer E. Parrott
Suite 3500                                           Georgia Bar No. 080180
Atlanta, GA 30309                                    Gary J. McGinty
P: 404-885-1400                                      Georgia Bar. No. 602353
jparrott@deflaw.com
mcgintyg@deflaw.com                                  Attorneys for Defendants
9756053/1
05595-167465



                                              Page 13 of 13
